DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 and April 12, 2021 has been entered.
 
Response to Amendment
The Amendment filed 10/30/2020 overcomes the following: 
Objection to Claims 18-21 for minor informalities.
Rejection of claims 24-25 under 35 USC 112(b). 

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth below, as necessitated by amendment.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13, 15, 17-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. 2014/0126767 A1 (hereinafter “Daon”; applicant-submitted prior art) in view of U.S. PG Pub. 2013/0322719 A1 (hereinafter “Dekel”).
Regarding claim 1, Daon teaches a method for determining a position of an imaged anatomical body part of a patient in a tracking reference system, the method comprising executing, on at least one processor of at least one computer, steps of (Daon, ¶0061-0065, 0076-0081; “the computer software may create a coordinate system for organizing objects in the scan”):
a) acquiring, at the at least one processor, patient image data describing a digital image of at least part of a reference device and the anatomical body part, wherein the reference device is formed in a uniquely orientable manner (Daon, ¶0007, 0054, 0061, 0064, 0078-0081, Figs. 3A and 5-6; Daon discloses that “the patient is scanned to obtain an initial scan of the surgical site” which contains the surgical site and a fiducial key 10, i.e., reference device, wherein the fiducial reference includes a tracking pole and a marker having fixed spatial relation to each other, and the fixed spatial relation allows for mapping the data image to the scan image items in order to determine the location and orientation of the fiducial reference and thereby determine the orientation of the body part to which it is attached.); 
b) acquiring, at the at least one processor, reference device model data describing a model of at least one of at least one internal surface or at least one external surface of the reference device (Daon, ¶0007, 0010, 0066, 0079, Fig. 4C, step #452; “the computer system has a predetermined knowledge of the physical configuration of fiducial key 10 and examines slices/sections of the scan to locate fiducial key 10”); 
(Daon, ¶0006, 0009-0010, 0066-0067, 0076-0079; “Once fiducial key 10 is identified, the location and orientation of the fiducial key 10 is determined from the scan segments, and a point within fiducial key 10 is assigned as the center of the coordinate system. The point so chosen may be chosen arbitrarily, or the choice may be based on some useful criterion. A model is then derived in the form of a transformation matrix to relate the fiducial system, being fiducial key 10 in one particular embodiment, to the coordinate system of the surgical site.”); 
d) acquiring, at the at least one processor, reference device tracking data describing a position of the reference device in the tracking reference system (Daon, ¶0007-0008, 0067-0068, 0076-0081; “observational data from tracking pole 11 and/or tracking marker 12 may be precisely mapped to the coordinate system, and thus progress of the surgical procedure may be monitored and recorded”);  
e) determining, by the at least one processor and based on the reference device image position data and the reference device tracking data, body part tracking data describing a position of the anatomical body part in the tracking reference system (Daon, ¶0013, 0065-0067, 0076-0079; “A model is then derived in the form of a transformation matrix to relate the fiducial system, being fiducial key 10 in one particular embodiment, to the coordinate system of the surgical site.”).
Daon does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Dekel does as follows. 
(Dekel, ¶0092; “the fiducial body may be absolutely asymmetrical, i.e. under any rotation or change in orientation, the fiducial body, or a part thereof, may be distinguishable from any other rotation or change in orientation.”).
Dekel is considered analogous art because it pertains to tracking pose of an anatomical region based on tracking a fiducial body attached thereto. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the fiducial reference in the method taught by Daon to be asymmetrical, as taught by Dekel, the motivation being that the unique and precise orientation of the fiducial body in the scanned image may be determined without the need to know any other information, such as the direction of placement of the fiducial body relative to the anatomical region (Dekel, ¶0092). 

Regarding claim 2, claim 1 is incorporated, and Daon in the combination further teaches wherein the relative position between the reference device and the anatomical body part is defined in an image reference system (Daon, ¶0066-0067, 0077; “Once fiducial key 10 is identified, the location and orientation of the fiducial key 10 is determined from the scan segments, and a point within fiducial key 10 is assigned as the center of the coordinate system. The point so chosen may be chosen arbitrarily, or the choice may be based on some useful criterion. A model is then derived in the form of a transformation matrix to relate the fiducial system, being fiducial key 10 in one particular embodiment, to the coordinate system of the surgical site.”).  

Regarding claim 3, claim 1 is incorporated, and Daon in the combination further teaches wherein the model defines an image appearance of the reference device (Daon, ¶0066; “Locating of fiducial key 10 may be on the basis of its distinct shape, or on the basis of distinctive identifying and orienting markings upon the fiducial key or on attachments to the fiducial key 10 as tracking marker 12”).  

Regarding claim 5, claim 1 is incorporated, and Daon in the combination further teaches wherein the patient image data and the reference device model data are three-dimensional or two-dimensional data (Daon, ¶0054, 0064; ““scan” or derivatives thereof refer to x-ray, magnetic resonance imaging (MRI), computerized tomography (CT), sonography, cone beam computerized tomography (CBCT), or any system that produces a quantitative spatial representation of a patient” and “the fiducial reference includes a marking that is apparent as a recognizable identifying symbol when scanned. In other embodiments, the fiducial reference includes a shape that is distinct in the sense that the body apparent on the scan has an asymmetrical form allowing the front, rear, upper, and lower, and left/right defined surfaces that may be unambiguously determined from the analysis of the scan, thereby to allow the determination not only of the location of the fiducial reference, but also of its orientation.”).  

claim 6, claim 1 is incorporated, and Daon in the combination further teaches wherein the patient image data is tomographic image data (Daon, ¶0054; ““scan” or derivatives thereof refer to…computerized tomography (CT)…”).  

Regarding claim 7, claim 1 is incorporated, and Daon in the combination further teaches wherein the model describes a three-dimensional structure of the reference device (Daon, ¶0066; “the computer system has a predetermined knowledge of the physical configuration of fiducial key 10 and examines slices/sections of the scan to locate fiducial key 10.”). 

Regarding claim 8, claim 1 is incorporated, and Daon in the combination further teaches wherein the reference device image position data is determined by comparing the model to the digital image appearance of the reference device in the digital image described by the patient image data (Daon, ¶0064, 0066; “the computer system has a predetermined knowledge of the physical configuration of fiducial key 10 and examines slices/sections of the scan to locate fiducial key 10. Locating of fiducial key 10 may be on the basis of its distinct shape, or on the basis of distinctive identifying and orienting markings upon the fiducial key or on attachments to the fiducial key 10 as tracking marker 12.”).  

Regarding claim 9, claim 1 is incorporated, and Daon in the combination further teaches wherein the reference device image position data is determined by applying at least one of an image fusion algorithm or a surface match algorithm to the patient image (Daon, ¶0064, 0066; “the computer system has a predetermined knowledge of the physical configuration of fiducial key 10 and examines slices/sections of the scan to locate fiducial key 10. Locating of fiducial key 10 may be on the basis of its distinct shape, or on the basis of distinctive identifying and orienting markings upon the fiducial key or on attachments to the fiducial key 10 as tracking marker 12.” Using known information of the shape or identifying markings to locate the fiducial key is interpreted here as “a surface match algorithm”, and the requirement that “at least one of” the recited algorithms be applied to the patient image data is satisfied.).    

Regarding claim 10, claim 1 is incorporated, and Daon in the combination further teaches wherein the reference device tracking data has been generated by tracking at least one optical marker or electromagnetic marker having a predetermined spatial relationship relative to the reference device (Daon, ¶0068; “The trackable attachment, for example tracking marker 12, and even associated tracking pole 11 may have known configurations so that observational data from tracking pole 11 and/or tracking marker 12 may be precisely mapped to the coordinate system, and thus progress of the surgical procedure may be monitored and recorded.”). 

Regarding claim 11, claim 2 is incorporated, and Daon in the combination further teaches wherein the body part tracking data is determined based on determining a transformation between the position of the reference device in the image reference system and the position of the reference device in the tracking reference system (Daon, ¶0007, 0065-0067, 0076-0079; “The particular tracking information calculations are dictated by the particular tracking pole used, and actual patient location is calculated accordingly…This provides, in the case of dental surgery, automatic recognition of the patient head location in space.” Daon further discloses that “A model is then derived in the form of a transformation matrix to relate the fiducial system, being fiducial key 10 in one particular embodiment, to the coordinate system of the surgical site.”).  

Regarding claim 13, claim 1 is incorporated, and Daon in the combination further teaches wherein the reference device has at least one of the following properties (Daon, ¶0008, 0061, 0064, 0066, Figs. 3A-3J; “the fiducial reference includes a marking that is apparent as a recognizable identifying symbol when scanned. In other embodiments, the fiducial reference includes a shape that is distinct in the sense that the body apparent on the scan has an asymmetrical form allowing the front, rear, upper, and lower, and left/right defined surfaces that may be unambiguously determined from the analysis of the scan, thereby to allow the determination not only of the location of the fiducial reference, but also of its orientation.” The fiducial reference features disclosed by Daon satisfy the requirement that the reference device has “at least one of the following properties”, as required by the claim.): 
the reference device is provided with an orientation feature which is visible in a tomographic image of the reference device; 
at least part of the reference device is opaque for x-rays or magnetic resonance imaging; 
the reference device includes a cavity containing gadopentetic acid; 
at least three optical or electromagnetic markers are attached to the reference device in a predetermined spatial relationship; 
the reference device is provided with an attachment means for attaching the reference device to a second reference device; 
at least one of at least one recess or at least one projection is provided on an external surface of a base part of the reference device.

Claim 15 recites a non-transitory computer-readable storage medium having features which correspond to the steps recited in method claim 1. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in claim 1. Additionally, the rationale and motivation to combine the Daon and Dekel references presented in the rejection of claim 1 apply to this claim, and Daon in the combination further teaches a non-transitory computer-readable storage medium (Daon, ¶0057, 0059).

Claim 17 recites a system having elements which correspond to the steps recited in method claim 1.  Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in claim 1. Additionally, the rationale and motivation to combine the Daon and Dekel references presented in the rejection of claim 1 apply to this claim, and Daon in the combination further teaches a system for supporting determining a transformation defining a geometric relationship between a position of an anatomical body part of a patient in an (Daon, Fig. 2, ¶0056-0058, 0061-0065), the system comprising: 
(a) at least one electronic data storage device storing at least the patient image data and the reference model data (Daon, Fig. 2, system memory 217 and storage interface 234, ¶0057-0058, 0064); and 
(b) a medical imaging device for taking the patient image data, the medical imaging device being operably coupled to at least one processor for transmitting a signal to the at least one processor corresponding to the patient image data (Daon, ¶0038-0039, 0054; a scan may be obtained from one of a plurality of types of medical imaging devices (CT, X-ray, MRI, etc.) which is in communication with a computer system comprising a processor and memory, each connected with one another for data storage, transmission and processing), 
wherein the at least one processor is operably coupled to the at least one electronic data storage device for acquiring, from the at least one data storage device, at least one of the patient image data or the reference device model data (Daon, ¶0038-0039; “A computer generally includes a processor for executing instructions and memory for storing instructions and data, including interfaces to obtain and process imaging data.”). 

Regarding claim 18, claim 17 is incorporated, and Daon in the combination further teaches a marker detection device for detecting the position of at least one optical or electromagnetic marker (Daon, ¶0054; “The term “tracker” refers to a device or system of devices able to determine the location of the markers and their orientation and movement continually in ‘real time’ during a procedure”), 
wherein the marker detection device is operably coupled to the at least one processor for transmitting a signal to the at least one processor corresponding to the reference device tracking data (Daon, ¶0056-0057, 0060; data communication between the processor and external devices such as the tracker is achieved by signal transmission between interconnected devices and subsystems).

Regarding claim 23, claim 7 is incorporated, and Daon in the combination further teaches wherein the model describes at least one of an internal or a surface structure of the reference device (Daon, ¶0008, 0061, 0064, 0066, Figs. 3A-3J; “the computer system has a predetermined knowledge of the physical configuration of fiducial key 10…Locating of fiducial key 10 may be on the basis of its distinct shape, or on the basis of distinctive identifying and orienting markings upon the fiducial key or on attachments to the fiducial key 10 as tracking marker 12” wherein “the fiducial reference includes a marking that is apparent as a recognizable identifying symbol when scanned. In other embodiments, the fiducial reference includes a shape that is distinct in the sense that the body apparent on the scan has an asymmetrical form allowing the front, rear, upper, and lower, and left/right defined surfaces that may be unambiguously determined from the analysis of the scan”). 

claim 24, claim 23 is incorporated, and Daon in the combination further teaches wherein the internal or surface structure of the reference device is described by a geometrical grid (Daon, ¶0092-0094, Figs. 8-10; “the two pattern tags 87 and 87′ may be arranged next to each other on tracking marker 12”).

Regarding claim 25, claim 10 is incorporated, and Daon in the combination further teaches wherein the at least one optical marker or electromagnetic marker is attached to the reference device (Daon, ¶0007, 0061; “The tracking marker may be attached in fixed spatial relation either directly to the fiducial reference, or attached to the fiducial reference via a tracking pole”).

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daon in view of Dekel, as applied to claim 1 above, and further in view of “Automatic generation of object shape models and their application to tomographic image segmentation” (hereinafter “Li”).
Regarding claim 4, claim 1 is incorporated, and the combination of Daon in view of Dekel does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Li does as follows. 
Li teaches wherein the model has been generated based on digital model image data describing at least one image of the reference device (Li, Section 2, first paragraph; “a statistical shape model for anatomical objects in tomographic images is built. We assume that during model construction, the CT images have been pre-segmented to identify the object of interest.” The statistical shape model is generated based on CT images of the object of interest.).
Li is considered analogous art because it pertains to generating a 3D shape model for object segmentation in medical images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Daon in view of Dekel to determine and store a reference device shape model using the shape model generating method based on CT images of an object of interest, as taught by Li, in order to obtain a compact surface representation of the reference device which aids in accurate image segmentation (Li, Section 1.2).

Regarding claim 22, claim 4 is incorporated, and Li in the combination further teaches wherein the digital model image data is tomographic image data (Li, Section 2, first paragraph; “a statistical shape model for anatomical objects in tomographic images is built. We assume that during model construction, the CT images have been pre-segmented to identify the object of interest.” The CT images used to generate the 3D statistical shape model are read as the claimed tomographic image data.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daon in view of Dekel, as applied to claim 1 above, and further in view of WO2013192598A1 (hereinafter “Crawford”; applicant-submitted prior art).
claim 12, claim 1 is incorporated, and the combination of Daon in view of Dekel does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Crawford does as follows. 
Crawford teaches wherein determining the body part tracking data comprises: 
acquiring, at the at least one processor, second reference device 5tracking data describing a position of a second reference device in the tracking reference system, wherein a relative position between the second reference devic(Crawford, ¶00393-00394; “The method can then include scanning the subject (using for example CT, MRI, etc.), followed by attaching a percutaneous tracker 795 such as those described earlier or other array of 3 or more active markers 720 rigidly affixed to the anatomy 19 as for example in FIG. 49B…” This is followed by imaging the tracker 795 to establish its position relative to the temporary plate 780 and relative to the anatomy, i.e., “acquiring second reference device tracking data”.); 
determining, by the at least one processor and based on the reference device tracking data and the second reference device tracking data, reference device relative position data describing a relative position between the reference device and the second reference device (Crawford, ¶00393-00394; “In some embodiments, a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780…” The temporary plate 780 with active markers attached is read here as the claimed “reference device”, and the tracker 795 as the “second reference device”. Crawford therefore establishes the position of the active markers on the temporary plate relative to the positions of the active markers on the tracker 795, i.e., the claimed “reference device relative position data”.); 
determining the body part tracking data based on the reference device relative position data (Crawford, ¶00393-00394; “…and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795.”).
Crawford is considered analogous art because it pertains to an image-based method of tracking a reference device with respect to a patient body part. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking method taught by the combination of Daon in view of Dekel to include a second tracker, as taught by Crawford, in order to accurately register the position of the anatomy in relation to the tracking system (Crawford, ¶00393). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMAH A BEG/Primary Examiner, Art Unit 2668